DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 11 March 2022 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US-7582691-B2) (newly cited) in view of Su (US-20130180770-A1) (newly cited).
Regarding claim 11, Peters discloses a thermosetting resin composition comprising a polyphenylene ether (PPE), a cross-linkable curing agent containing three or more functional groups that is triallyl isocyanurate (TAIC), and an inorganic filler (Peters, Abstract, Col. 1 Line 48 – Col. 3 Line 30). Peters further teaches that the polyphenylene ether has two or more unsaturated substituents that are vinyl groups at both ends of its molecular chain (Peters, Col. 4 Line 1 – Col. 5 Line 34, Col. 7 Line 36 – Col. 8 Line 65, and Claims 3-5). Peters further teaches that the thermosetting resin composition comprises 10-60 parts PPE, 40-90 parts TAIC, 10-40 parts of a flame retardant, and up to 900 parts inorganic filler, wherein the amount of PPE and TAIC add up to 100 parts (Peters, Col. 2 Lines 31-53).
Peters is silent regarding a polytetrafluoroethylene (PTFE) filler in an amount of 10 to 60 wt.% of the thermosetting resin.
Su discloses a thermosetting resin composition comprising PPE, TAIC, a flame retardant, and a PTFE powder filler (Su, Abstract, Par. 0014-0024, and 0042). Su teaches that the PTFE powder filler is included in a weight range of 0-55 wt.% based on total weight of the composition (Su, Par. 0042).
Peters and Su are analogous art as they both teach thermosetting resin compositions comprising PPE, TAIC, a flame retardant, and a filler.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Su and include the PTFE filler of Su in the thermosetting resin composition of Peters. This would allow for improved dimensional stability and a reduced CTE (Su, Par. 0042).
This would further result in the following composition ranges:

Polyphenylene: 			0.4 – 54.5 wt.% 	(Lower end: 10/2311, Upper end: 60/110)
PTFE Filler: 			0 – 55  wt.%
Inorganic filler: 			0 – 89.1 wt.% 		(Lower end: 0/110, Upper end: 900/1010)
Cross-Linkable curing agent: 	1.7 – 81.8 wt.% 	(Lower end: 40/2311, Upper end: 90/110)
Flame retardant: 		0.4 – 28.6 wt.% 	(Lower end: 10/2311, Upper end: 40/140)

Modified Peter’s PTFE filler and inorganic filler weight ranges overlap the claimed ranges of 10-60 wt.% and 5-30 wt.% respectively and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 15, modified Peters teaches that the thermosetting resin has the polyphenylene ether represented by the formulae of claim 4 (Peters, Claim 4), which renders obvious the Formula 1 of the instant claim 15.
Regarding claim 16, modified Peters teaches that the thermosetting resin composition further comprises a flame retardant (Peters,  Col. 2 Lines 31-53).
Regarding claim 17, modified Peters teaches that the thermosetting resin composition comprises the PPE, the PTFE filler, the inorganic filler, the cross-linkable curing agent, and the flame retardant in the weight ranges as stated above for claim 1. This results in the following composition ranges:

Polyphenylene: 			0.4 – 54.5 wt.% 	(Lower end: 10/2311, Upper end: 60/110)
PTFE Filler: 			0 – 55  wt.%
Inorganic filler: 			0 – 89.1 wt.% 		(Lower end: 0/110, Upper end: 900/1010)
Cross-Linkable curing agent: 	1.7 – 81.8 wt.% 	(Lower end: 40/2311, Upper end: 90/110)
Flame retardant: 		0.4 – 28.6 wt.% 	(Lower end: 10/2311, Upper end: 40/140)

Modified Peter’s PPE, PTFE filler, inorganic filler, cross-linkable curing agent, and flame retardant weight ranges overlap the claimed ranges of 20-45 wt.%, 10-60 wt.%, 5-30 wt.%, 5-20 wt.%, and 1-15 wt.% respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Su as applied above for claim 11, and further in view of Higuchi et al. (US 20150315342 A1) (previously cited).
Regarding claim 13, modified Peters teaches all of the elements of the claimed invention as stated above for claim 11. Modified Peters further teaches that the PTFE filler has an average particle size of 1-10 µm (Su, Par. 0042), which lies within the claimed range of 0.2 to 20 µm, and therefore satisfies the claimed range, see MPEP 2131.03
Modified Peters is silent regarding the PTFE filler having a specific surface area of 1 to 15 m2/g.
Higuchi teaches a resin composition comprising PTFE and a polyphenylene (Higuchi, Abstract, Par. 0001, 0021, 0081), wherein the PTFE has a specific surface area of from 1.5 to 4.0 m2/g (Higuchi, Par. 0057-0059), which lies within the claimed range of 1 to 15 m2/g, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Peters and Higuchi are analogous art as they both teach resin compositions comprising PTFE and polyphenylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Higuchi and use PTFE with a specific surface area within the claimed range as the PTFE filler of modified Peters. This would allow for a composition with excellent tensile strength elongation (Higuchi, Par. 0059).
Regarding claim 14, modified Peters teaches the thermosetting resin of claims 11 and 13 as stated above. Modified Peter further teaches that the PTFE filler has an average particle size of 1 to 10 µm (Su, Par. 0042), which is the same as the claimed range of 1 to 10 µm and therefore satisfies the claimed range, see MPEP 2131.03. Modified Peters further teaches that the PTFE has a specific surface area of 1.5 to 4.0 m2/g (Higuchi, Par. 0057-0059), which overlaps the claimed range of 1.5 to 12 m2/g, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
Applicant’s remarks and amendments filed 8 June 2022 have been fully considered.
On pages 9-11 of the remarks, Applicant argues that Zeng in view of Kaprinidis does not render obvious the claimed cross-linkable curing agent. This is found moot.
A new grounds or rejection has been made as stated above. The new grounds of rejection no longer relies on Zeng or Kaprinidis. Instead, the new grounds of rejection now relies upon Peters in view of Su as stated above.
Secondly, on page 11 of the remarks, Applicant argues that using the cross-linkable curing agent of Kaprinidis as the cross-linkable curing agent of Zeng would result in Zeng being unsatisfactory for its intended purpose. This is found moot.
A new grounds or rejection has been made as stated above. The new grounds of rejection no longer relies on Zeng or Kaprinidis. Instead, the new grounds of rejection now relies upon Peters in view of Su as stated above.
Thirdly, on pages 11-12 of the remarks, Applicant argues that the claimed invention exhibits superior and unexpected properties compared to the prior art of record. This is not found persuasive for the following reasons: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. In the instant case, Applicant only provides inventive data utilizing TAIC as the crosslinking agent whereas claim 11 recites that the cross-linkable curing agent may be TAIC or 1,2,4-trivinyl cyclohexane. Further, Applicant only provides inventive and comparative data utilizing SC-5200SQ as the inorganic filler whereas claim 11 broadly recites an inorganic filler. Further, Applicant provides inventive examples that do not contain any inorganic filler, showing the inorganic filler is not a necessary aspect to achieve the desired properties (see examples 7-9). It is also noted that the inventive examples (according to Table 1 of the specification as originally filed) all include a flame retardant and an initiator which is not required by the instant independent claim 11. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed as required by MPEP 716.02(d), I.
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive examples only utilize 28-38 parts PPE whereas claim 11 broadly recites a PPE with no content given range. Further, the inventive examples only utilize 9-15 parts TAIC whereas claim 11 broadly recites a cross-linkable curing agent with no content range given. Further, the inventive examples only include 21-24 parts inorganic filler and further include examples with no inorganic filler whereas claim 11 recites a range of 5 to 30 wt.% of inorganic filler. Further, there are no comparative examples outside of the claimed range and there are instead comparative examples that exist inside the claimed range. Further, Applicant only provides inventive data for 13-57 parts PTFE whereas claim 11 broadly recites 10-60 wt.% PTFE. Further, there are no comparative outside of the claimed range except for comparative example 1 which contains no PTFE. One of ordinary skill in the art would not be able to reasonably conclude that all possible claimed content ranges/ratios of the PPE, the cross-linkable curing agent, the PTFE filler, and any inorganic filler would necessarily yield the asserted superior and unexpected results.
Applicant’s assertation that the inventive examples show superior low dielectric constant and low dielectric loss also is not shown by the data provided. Instead, the data provided in table 2 shows that the comparative examples show similar dielectric properties as the inventive examples. For example, comparative example 1 has a dielectric constant of 3.75 and a dielectric loss of 0.0026. Meanwhile, inventive example 4 has the exact same dielectric constant of 3.75 and a similar dielectric loss of 0.0023.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782